Citation Nr: 1115231	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  08-17 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey
 
 
THE ISSUES
 
1.  Entitlement to an effective date prior to August 24, 2006, for the award of a separate evaluation for an organic low back disability, diagnosed as disc herniation.

2.  Entitlement to an effective date prior to August 24, 2006, for the award of a separate evaluation for right lower extremity radiculopathy. 
 

 
REPRESENTATION
 
Appellant represented by:  Vietnam Veterans of America
 
 
ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1967 to July 1969.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).
 
The issue whether the Veteran is factually entitled to a total rating for compensation based upon individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  
 
 
FINDINGS OF FACT
 
1.  In July 1969, the Veteran submitted a VA Form 21-526e, Veterans Application for Compensation or Pension at Separation from Service, indicating he was seeking compensation benefits for residuals of a grenade injury to his head.  The Veteran did not indicate an intent to file a claim for service connection for a low back disability on that form.
 
2.  In a February 1970 rating decision, the RO acknowledged the Veteran's "was seen extensively for back complaints" in-service, granted entitlement to service connection for residuals of a psychophysiologic musculoskeletal reaction, and assigned a 10 percent evaluation, effective July 17, 1969.  The Veteran's back complaints were considered to be part of the service-connected psychophysiologic musculoskeletal reaction based upon the diagnosis entered in the January 1970 VA examination report.
 
3.  When a disability has been diagnosed both as a physical disorder and mental disorder, the rating agency will evaluate it using the diagnostic code that represents the dominant (more disabling) aspect.  This rule has been in effect since at least 1969.
 
4.  The Veteran first submitted a claim for entitlement to service connection for an organic low back disability on August 24, 2006.
 
5.  Prior to August 24, 2006, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for an organic low back disability.  
 
 
CONCLUSION OF LAW
 
The criteria for an effective date earlier than August 24, 2006, for separate evaluations for both an organic low back disability, diagnosed as disc herniation, and for right lower extremity radiculopathy, have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p), 3.155, 3.157, 3.400 (2010).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
I.  Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  The current claim stems from the rating decision that awarded service connection for disc herniation and right lower extremity radiculopathy, and the Veteran has appealed the effective date assigned.  This means that the notice requirements of 38 U.S.C.A. § 5103(a) have been met since the Veteran's claim for service connection was successfully granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Following the Veteran's notice of disagreement, the RO properly provided him with a statement of the case addressing the effective-date issue.
 
VA has not obtained any records in connection with this claim, as it is based upon evidence already in the claims file.  The Board is aware that the Veteran has been awarded Social Security disability benefits, but such records would not impact the decision in this case because effective dates are based upon evidence already in the custody of VA.  In other words, obtaining Social Security records would not provide a basis for an earlier effective date because they are not considered to be in constructive possession of VA.  Additionally, it seems clear that the Veteran filed his claim for Social Security Administration disability benefits after he submitted the August 2006 claim for VA benefits, which would provide a basis for an earlier effective date.  
 
The Veteran has not submitted additional evidence except multiple statements arguing why he is entitled to an earlier effective date.  VA did not provide the Veteran with an examination in connection with this claim (for an earlier effective date), as it does not meet the statutory requirements for entitlement to a VA examination or medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); 38 C.F.R. § 3.159(c)(4)(A)-(C) (2010).  
 
The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and he did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  He submitted multiple statements throughout the appeal.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
 
II.  Analysis
 
In the rating decision on appeal, the RO granted entitlement to service connection for disc herniation and associated right lower extremity radiculopathy, and assigned 20 and 10 percent evaluations, respectively, each effective from August 24, 2006.  The Veteran alleges that the effective date should go back to his July 1969 service discharge because his service treatment records show he complained of back pain on multiple occasions.
 
For background purposes, the service treatment records are replete with multiple complaints of back pain in service.  An April 1968 x-ray of the lumbar spine showed slight narrowing of L5-S1.  Otherwise, it was noted to be a normal lumbosacral spine.  In a June 1968 treatment record, the examiner noted that x-rays were negative except for "sacralization of L5 without secondary changes."  The examiner wrote, "No disease found," but noted he thought the Veteran had pain and that there were no signs of malingering.  In the Report of Medical History completed by the Veteran at separation, he checked "No" to ever having or having then "Recurrent back pain."  The Report of Medical Examination shows that clinical evaluation of the spine and musculoskeletal system was normal.
 
In July 1969, the Veteran submitted a completed VA Form 21-526e, Veterans Application for Compensation or Pension at Separation from Service.  Under item 6, it asked the applicant to provide the "Nature of sickness, diseases or injuries for which claim is made and date each began."  The Veteran wrote, "Wounded by M-79 Grenade launcher in head (frag[ment] wound in head)."  That was the only sickness, disease, or injury the Veteran reported on the application.
 
In January 1970, the Veteran was examined by multiple examiners.  The Veteran reported having back pain and headaches and difficulty sleeping.  The examiner diagnosed psychophysiological musculoskeletal reaction with anxiety features.
 
In a February 1970 rating decision, the RO granted entitlement to service connection residuals of psychophysiologic musculoskeletal reaction and assigned a 10 percent evaluation under Diagnostic Code 9504, effective, July 17, 1969.  It also granted entitlement to service connection for a residual scar on the left parietal area and assigned a 10 percent evaluation, effective July 17, 1969.  In the body of the rating decision the RO noted that, "service records show that [the V]eteran was seen extensively for back complaints."  It also noted that the neuropsychiatrist had diagnosed the Veteran with a psychophysiologic and musculoskeletal reaction with anxiety features.  
 
In January 1971, the Veteran, through his representative, submitted a claim for entitlement to service connection for an ear condition.  That claim was denied in an April 1971 rating decision.  The appellant did not claim entitlement to service connection for an organic back disorder.
 
The Veteran was examined by VA in 1972 and 1975 for purposes of determining the severity of his service-connected disabilities.  At the time of the March 1972 VA examination, the Veteran reported continued back pain and difficulty sleeping.  The neuropsychiatrist diagnosed a psychophysiological musculoskeletal reaction.  

In an April 1972 rating decision, the RO continued the 10 percent evaluation for residuals of a psychophysiologic musculoskeletal reaction.  At the time of the May 1975 VA examination, the Veteran reported he had injured his back while he was in the training base, and stated that his "back always hurt."  The psychiatrist diagnosed a psychophysiological musculoskeletal reaction.  In a May 1975 rating decision, the RO essentially continued the 10 percent evaluation for residuals of a psychophysiologic musculoskeletal reaction.
 
VA Forms 119, Report of Contact, dated in 1988 and 1989 address the Veteran calling to request that direct deposit be stopped.  In March 1994, he submitted a statement regarding a claim "as it relates to Agent Orange."  (Bold and underline omitted.)  In December 1994, the RO denied a claim of entitlement to service connection for a skin disorder due to Agent Orange exposure.   A claim of entitlement to service connection for an organic back disorder was not presented to VA at that time. 
 
On August 24, 2006, the Veteran, through his representative, stated he was seeking entitlement to service connection for a back condition.  He stated that he had injured his back while in the service and was treated for it on several occasions.  The Veteran attached private medical records, dated in 2002.  A May 2002 private record notes that the Veteran reported a three month history of right sided sciatic nerve pain.  X-rays showed a transitional L5.  A June 2002 MRI of the lumbar spine showed that the Veteran had an extruded disc fragment into the right L4-L5 neural foramen.
 
In the July 2007 rating decision on appeal, VA granted entitlement to service connection for disc herniation and assigned a 20 percent evaluation, as well as entitlement to service connection for right lower extremity radiculopathy and assigned a separate 10 percent evaluation.  Each disability was granted effective from August 24, 2006, which the RO stated was the "date of claim."
 
The assignment of effective dates of VA awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for compensation (i.e., service connection) "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The implementing regulation clarifies this to mean that the effective date of service connection/compensation will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later." 38 C.F.R. § 3.400 (emphasis added).
 
Under 38 C.F.R. § 3.155(a), the veteran or a representative of the veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The communication must be in writing.  See 38 C.F.R. § 3.1(p) (2010) (defining "claim" as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit).
 
The Rating Schedule provides the following:
 
When a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition.
 
38 C.F.R. § 4.126(d) (2010).
 
The Board has carefully reviewed the evidence of record, including the Veteran's detailed arguments as to why he is entitled to an earlier effective date, and finds that the preponderance of the evidence is against entitlement to an effective date earlier than August 24, 2006, for the award of a separate evaluation for an organic low back disability, diagnosed as disc herniation, and radiculopathy of the right lower extremity.  The reasons follow.
 
Prior to August 24, 2006, there was a lack of evidence showing an intent by the Veteran to file a claim for service connection for an organic low back disability.  The Board acknowledges that the service treatment records are replete with multiple complaints by the Veteran of low back pain.  However, when the Veteran submitted the VA Form 21-526e at service separation, he showed an intent to only file a claim of entitlement to service connection for residuals of a head wound.  There was nothing in his July 1969 application for compensation benefits to indicate that he was also seeking compensation benefits for a low back disability at that time.  
 
The Veteran complained of back pain when he was examined by VA in January 1970.  It was clear that the back pain the Veteran was talking about had occurred in service.  However, the Veteran's report to a VA examiner of in-service low back pain is not an informal claim for service connection for an organic low back disability for two reasons.  First, the Veteran had not executed a power of attorney for the VA examiners to be able to submit a claim on the Veteran's behalf.  See 38 C.F.R. § 3.155(b).  The VA examination report is a medical record created by VA medical professionals-it is not a communication from the Veteran, his representative, a Member of Congress, or an agent communicating an intent to file a claim for compensation benefits.  See 38 C.F.R. §§ 3.1(p), 3.155(a), (b).
 
Second, the examination report merely showed that the Veteran was reporting ongoing back pain to a medical professional.  See Brannon v. West, 12 Vet. App. 32, 35, (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek . . . service connection. . . .").  The Board acknowledges that the medical professionals he saw in January 1970 were VA medical professionals; however, that is not equivalent to showing an intent that the Veteran was filing a claim for entitlement to service connection for an organic low back disability at that time.  See id. at 33 (Veteran had reported anxiety as a result of the service-connected skin disorder and Court found it was not an informal claim for secondary service connection for a psychiatric disorder.)  The Veteran elected in July 1969 to submit a document in writing showing an intent to seek entitlement to service connection only for residuals of an in-service head injury.  He did not claim entitlement to service connection for an organic low back disability, even though he had been seen multiple times during service for low back pain.  See id. at 35 ("While the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant.") (Italics added.)
 
Further, in MacPhee v. Nicholson, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. § 3.157 (2010).  Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  Id. (emphasis added); see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established"); see also 38 C.F.R. § 3.155(a) ( "Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs . . . may be considered an informal claim.  Such informal claim must identify the benefit sought.").  In other words, case law and VA regulations are clear that a VA medical record does not constitute an informal claim except for when the disability being treated was already service connected.  In the current case, the Veteran was not service connected for an organic low back disability.
 
The Federal Circuit's finding that a medical report would only be considered an informal claim when such report related to treatment of a disability which service connection had already been established was issued  in response to that appellant's argument that VA should have given a sympathetic reading to that veteran's claim by determining all potential claims raised by the evidence.  459 F.3d at 1327-28.  Even accepting that VA must give a sympathetic reading to all potential claims, the Federal Circuit has stood firm in holding that a VA treatment record cannot constitute an informal claim for service connection.  The holding in MacPhee is on point to the facts in this case.  Thus, entitlement to an effective date going back to July 17, 1969, is not warranted based upon the application of the facts to the law, as the Veteran failed to show an intent to file a claim for service connection for an organic low back disability at that time.  Again, the July 1969 VA Form 21-526e showed that the Veteran listed only one disability for which he was seeking compensation benefits, and that did not include a claim for entitlement to service connection for an organic low back disability.
 
The finding regarding the January 1970 VA examination report applies to the March 1972 and May 1975 VA examination reports, which noted that the Veteran continued to complain of low back pain.  Neither the January 1970, March 1972 nor the May 1975 VA examination reports may constitute an informal claim for entitlement to service connection for an organic low back disability for the exact same reasons discussed above.
 
The first time the Veteran showed an intent to file a claim for entitlement to service connection for an organic low back disability was on August 24, 2006.  Thus, entitlement to an effective date earlier than August 24, 2006, for the award of service connection for a low back disability is denied.
 
The Board acknowledges that the Veteran did not include claims for compensation for either a psychiatric disorder or a low back disability in the July 1969 VA Form 21-526e.  However, the RO on its own decided to adjudicate a claim without any intent by the Veteran in the VA Form 21-526e to submit a claim for compensation benefits for either or both disabilities, which was technically not appropriate.  See 38 C.F.R. § 3.151 (1969) ("A specific claim in the form prescribed by the Administrator must be filed in order for benefits to be paid to any individual under the laws administered by [VA]."); 38 C.F.R. § 3.155 (1969).  Some claimants may have disabilities that they do not want service connected for whatever reason.  If, for example, a veteran incurred a venereal disease in service, he may not want to file a claim for entitlement to service connection for residuals of venereal disease.  In 1969 in order for benefits to be awarded, the law required that the claimant to show an intent to file a claim.  Id.  That is still the law in 2011.  38 C.F.R. § 3.155 (2010).  The fact that the Veteran did not include a claim for an organic low back disability on the VA Form 21-526e is evidence that he did not intend to file a claim for such benefit.
 
Regardless, at the January 1970 VA examination, a medical professional found the Veteran's physical complaints, which included low back pain, to be indicative of a psychophysiological disorder and diagnosed a psychophysiologic musculoskeletal reaction; the implication being there was no organic low back disability to explain the Veteran's complaints of pain.  The service treatment records essentially support this finding.  An in-service x-ray showed that the Veteran had sacralization of L5.  See June 3, 1968, service treatment record.  Sacralization is an anomalous fusion of a lumbar segment to the sacrum.  The United States Court of Appeals for Veterans Claims (Court) has noted that sacralization is a congenital abnormality ("developmental disorder").  Thibault v. Brown, 5 Vet. App. 520, 522-23 (1993).  Thus, while the Veteran was seen multiple times with back complaints, examiners were unable to find a disability.  There is one diagnosis in January 1969 of a strain, but other clinical records show that examiners were unable to attribute the Veteran's complaints of pain to an organic disability.  Moreover, the January 1970 VA examiner did not find an organic low back disability.  
 
Thus, in the February 1970 rating decision, a claim of entitlement to service connection for a psychophysiological back disability was adjudicated and assigned a 10 percent evaluation based upon the psychiatric symptoms the Veteran demonstrated, because those were the more dominant symptoms.  Again, the regulations stated a claimant could get only one disability rating for a psychophysiologic disability, and the disability was given a rating based upon the psychiatric symptoms.  Therefore, to the extent that the Veteran has alleged VA ignored his "claim" for an organic low back disability, he is incorrect.  The February 1970 rating decision implicitly denied a separate evaluation for an organic musculoskeletal disability.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (holding where veteran files more than one claim with RO at same time, and RO decision acts (favorably or unfavorably) on one claim but fails to specifically address other claim, the second claim is deemed denied, and the appeal period begins to run).  
 
In Ingram, the United States Court of Appeals for Veterans Claims, in applying the Federal Circuit's holding in Deshotel, held that a claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent claim for the same disability.   Ingram v. Nicholson, 21 Vet. App. 232, 243(2006).  Here, the Veteran seems to indicate that he deduced his claim had been denied.  Specifically, in his VA Form 9, dated June 2008, he stated, "When I never received a response about my back injury from the VA, it was just another denial as I had experienced my entire life."  Id. on page 5.  Thus, assuming arguendo that there was a reasonably-raised claim for entitlement to service connection for an organic low back disability in July 1969, (which, as held above, there was not) it was implicitly and properly denied, and the Veteran did not appeal.  The record shows the Veteran was provided with notification of the February 1970 rating decision.  This conclusion would prevent entitlement to an effective date going back to July 1969, as the February 1970 rating decision is final.
 
As addressed above, the Veteran's complaints of back pain at the times of the 1972 and 1975 VA examinations were not informal claims for entitlement to service connection for an organic low back disability.  Brannon, 12 Vet. App. at 35; MacPhee, 459 F.3d at 1327.  Additionally, the Veteran seems to admit that he did not pursue any low back disability claim any further in the VA Form 9, dated June 2008 ("There is only one issue that I believe I have not covered and this is a question that you might ask of me.  After I complained about my back injury in 1969 during separation, "why did I never pursue it any further?").  
 
Lastly, if the Veteran's August 2006 claim involving his low back is deemed to be a claim for increase, since his low back complaints were part of the service-connected psychophysiologic musculoskeletal reaction, it does not impact the current effective date assigned.  The statute on effective dates provides that the effective date in a claim for increase may be up to one prior to the date of claim if it is factually ascertainable that an increase in the disability occurred during that time period; otherwise, it is the date of claim.  38 U.S.C.A. § 5110(b)(2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
 
Again, entitlement to service connection for a psychophysiological musculoskeletal disability was established in a February 1970 rating decision, which disability included the Veteran's low back complaints.  The Veteran underwent VA examinations in 1972 and 1975, which would be deemed claims for increase under 38 C.F.R. § 3.157(b).  Those claims were adjudicated in April 1972 and May 1975 rating decisions.  The Veteran was informed of those determinations and did not appeal those decisions.  Thus, they are final, and entitlement to an effective date prior to May 1975 is legally precluded.  38 U.S.C.A. § 7105 (West 2002).  See also Rudd v. Nicholson, 20 Vet. App. 296 (2006) (where a claim for an earlier effective date represents disagreement with an effective date assigned pursuant to a final decision, in the absence of an attempt to vitiate the finality of that decision through an allegation of clear and unmistakable error, the claimant has merely raised a "freestanding" effective date claim that cannot remove the finality of the prior decision). 
 
The next time the Veteran raised the issue of his low back was when he filed his claim on August 24, 2006.  There is no evidence showing that the Veteran warranted a separate evaluation for an organic low back disability within one year prior to the August 23, 2006, claim.  If the evidence is outside the one-year period, the effective date is the date of claim.  Harper, 10 Vet. App. at 126; VAOPGCPREC 12-98 (1998).  The Veteran submitted 2002 private medical records showing an organic low back disability, but that is well over one year before the Veteran filed his August 2006 claim.  Thus, the effective date is the date of claim; i.e., August 23, 2006.  
 
Thus, under any scenario addressed above, either finding the Veteran did not submit a claim for entitlement to service connection for an organic low back disability in July 1969, or finding that he did submit a reasonably-raised claim for entitlement to service connection for an organic low back disability in July 1969, or finding that low back pain was part of the service-connected disability, entitlement to an effective date earlier than August 24, 2006, for the award of separate evaluations for disc herniation and right lower extremity radiculopathy is not warranted.  
 
The Board will address the Veteran's arguments made during the appeal.  In the VA Form 9, dated June 2008, the Veteran stated that VA "claims that I first reported this injury on August 24, 2006 because there is no paper work or documentation leading back to July 1969."  That is not what VA stated.  VA informed the Veteran that he first showed an intent to file a claim for an organic low back disability on August 24, 2006.  The Board has explained above why it has reached the same conclusion.  There is a difference between the Veteran reporting a history of a low back injury to a medical professional and submitting a written intent to VA indicating that he wants to file a claim for entitlement to service connection for an organic low back disability.  The former situations do not constitute a claim for entitlement to service connection.
 
Next, the Veteran alleges that he did report his low back injury at separation but that someone neglected to document it.  In his Report of Medical History completed at separation, the Veteran denied ever having or having then "Recurrent back pain."  See item 20.  The Veteran argues that there must have been some misreporting at that time, and he uses as evidence the fact that the Report of Medical History completed at entrance has different facts than that reported at separation.  For example, under item 23, when asked how many jobs the Veteran had in the past three years, he wrote, "4."  Under item 23, when asked what is the longest period he had held a job, the Veteran wrote "14 months."  See September 1967 Report of Medical History.  In the Report of Medical History completed at separation, the responses to these two questions were "3" and "18 months," respectively.  Thus, he alleges that because these reports do not match, there is evidence that the service department's recordkeeping is inaccurate.
 
In reading the Veteran's argument, it appears he thinks that someone else wrote down these facts.  The service member completes this part of the entrance and separation documentation process.  Thus, it was the Veteran who reported the inconsistent facts and attested to these facts when he wrote his name in the 1967 record and signed his name in the 1969 record.  See "Warning" above name/signature on both reports.  The Board can only conclude that it was the Veteran who failed to report any history of low back pain at service separation.  The Veteran elected to check, "yes" when asked if he ever had a "history of a head injury."  See item 20.  Thus, it was not as though the Veteran carelessly checked "No" to all the questions asked in item 20.  

Coincidentally, the VA Form 21-526e-dated the exact same day as the Report of Medical History-shows an intent to file a compensation claim for residuals of a head injury.  This is entirely consistent with the Report of Medical History, both documents which the Veteran himself completed.  Thus, any argument that someone else failed to document a low back "injury" in the Report of Medical History at separation is rejected, particularly when the VA Form 21-526e was completed by the Veteran  on the exact same day as the Report of Medical History and both documents are silent for complaints of low back pain or a low back injury.  
 
Accordingly, for the reasons stated above, the Board finds the preponderance of the evidence is against entitlement to an effective date earlier than August 24, 2006, for the awards of separate evaluations for disc herniation and right lower extremity radiculopathy.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to an effective date prior to August 24, 2006, for the award of a separate evaluation for an organic low back disability, diagnosed as disc herniation, is denied.


Entitlement to an effective date prior to August 24, 2006, for the award of a separate evaluation for right lower extremity radiculopathy is denied.

 


_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


